Opinion issued September 20, 2012




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-12-00669-CV
                           ———————————
                    DAVID MARTIN HAYNES, Appellant
                                       V.
   ATTORNEY GENERAL OF TEXAS o/b/o SETHA RENE STEVENS,
                        Appellee



                   On Appeal from the 300th District Court
                          Brazoria County, Texas
                        Trial Court Cause No. 65680


                         MEMORANDUM OPINION

      Appellant, David Martin Haynes, has neither paid the required filing fee for

this appeal nor established indigence for purposes of appellate costs. See TEX. R.

APP. P. 5 (“A party who is not excused by statute or these rules from paying costs
must pay—at the time an item is presented for filing—whatever fees are required

by statute or Supreme Court order.”), 20.1 (listing requirements for establishing

indigence); see also TEX. GOV’T CODE ANN. § 51.207 (Vernon Supp. 2011), §

51.941(a) (Vernon 2005), § 101.041 (Vernon Supp. 2011) (listing fees in court of

appeals); Order Regarding Fees Charged in Civil Cases in the Supreme Court and

the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation,

Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app.

A § B(1) (listing fees in court of appeals). Appellant was notified on July 26, 2012

that this appeal was subject to dismissal if he did not pay the fee by August 6,

2012. After being notified that this appeal was subject to dismissal, appellant did

not adequately respond. See TEX. R. APP. P. 5 (allowing enforcement of rule);

42.3(c) (allowing involuntary dismissal of case). Appellant was again notified on

August 10, 2012 that this appeal was subject to dismissal if he did not pay the fee

by August 20, 2012. After being notified that this appeal was subject to dismissal,

appellant did not adequately respond. See TEX. R. APP. P. 5; 42.3(c).

      We dismiss the appeal for failure to pay the filing fee. We dismiss any

pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Massengale, and Brown.




                                         2